Citation Nr: 1727323	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1978 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that, in pertinent part, denied service connection for sleep apnea and granted service connection for tinnitus, rated 10 percent, effective July 16, 2009, the date of claim. 

In January 2010, the Veteran filed a timely notice of disagreement (NOD) with the October 2009 rating decision.  Specifically, he disagreed with the denial of service connection for sleep apnea and the initial rating assigned for his service-connected tinnitus.  The RO subsequently issued a Statement of the Case (SOC) in July 2011, addressing the issues of entitlement to service connection for sleep apnea and an increased initial rating for tinnitus.  Following the SOC, in July 2011, the Veteran filed a VA Form 9, substantive appeal, in which he indicated he was limiting his appeal to only the service connection claim.  As such, the Veteran did not perfect an appeal as to the increased initial rating claim and it is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In March 2015, the Veteran underwent VA examination of his sleep apnea.  The examiner diagnosed obstructive sleep apnea and opined that it was not caused by, related to or permanently aggravated beyond its natural progression by the Veteran's service-connected asthma and/or sinusitis.  Her stated rationale was that the preponderance of medical evidence and expertise revealed that the proximate cause of obstructive sleep apnea was a developmentally narrow oropharyngeal airway, often with superimposed elevation of BMI (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues). 

In August 2016, a supplemental VA medical opinion was obtained to address whether the Veteran's claimed sleep apnea was incurred in or caused by his military service.  After reviewing the claims file, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this, the examiner stated that while the reports of onset of obstructive sleep apnea symptoms during the Veteran's service were believable, VA Compensation policy dictated that a sleep study had to have been obtained while still in service, or at least during the 12 month presumptive time period immediately following active duty service, for a Veteran to be granted direct service connection for obstructive sleep apnea.  The examiner then noted that the Veteran's initial sleep study was not conducted until 8 years after his separation from service.

Following the August 2016 supplemental VA medical opinion, the RO noted that the provided rationale was not current policy and returned the claims file to the August 2016 examiner for a supplemental opinion.  In October 2016, the August 2016 VA examiner again opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, as rationale, she stated there was no objective evidence of sleep apnea during the Veteran's active duty service or for 8 years following retirement.  

In spite of the RO's attempts at acquiring an adequate medical opinion, the Board finds that remand is required to obtain an additional VA examination and opinion.  In this regard, the Board notes that the March 2015 VA examiner failed to provide an adequate rationale to support his opinion.  Although, the examiner indicated that the cause of sleep apnea is a developmentally narrow oropharyngeal airway, the explanation for the rationale of her opinion does not specifically address whether asthma and/or sinusitis can be additional causes of the narrow airway or whether they can aggravate the sleep apnea.  As such, this opinion is considered inadequate with respect to the Veteran's secondary service connection claim. 

Correspondingly, the October 2016 supplemental VA medical opinion is also inadequate as the examiner does not explain why she disregarded the various lay statements of record when in August 2016, she had found those lay statements to be "believable."  See also June 2009 S. T., July 2009 B. J., July 2009 D. T, and July 2011 R. W. Buddy Statements.  Furthermore, the examiner does not discuss pertinent service treatment records (STRs), which document that the Veteran "wakes 2x/wk [complains of] SOB" and has "nocturnal sx 2x/wk," had a mild obstructive defect, and had a deviated septum after fracturing his nasal bone.  See October 1998, November and December 1999, and October 2000 STRs.  As such, another VA examination and opinion is necessary to address direct service connection. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

2.  After the above records request has been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's sleep apnea.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.

a)  After considering the pertinent information in the record, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea had its onset during active service, or is otherwise related to active service.

b)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by his service connected asthma and/or sinusitis.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

c)  In rendering these opinions, the examiner is instructed to specifically consider and discuss the following:

i)  the June 2009 S. T., July 2009 B. J., July 2009 D. T., and July 2011 R. W. Buddy Statements,
ii)  the October 2000 STRs, which show that the Veteran "wakes 2x/wk [complains of] SOB" and has "nocturnal sx 2x/wk,"

iii)  the November and December 1999 STRs, which show that the Veteran had a mild obstructive defect, and

iv)  the October 1998 STRs, which show that the Veteran had a deviated septum after fracturing his nose. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, the RO shall review and readjudicate the claim on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



